Notice of Allowance
1.	This Office Action is in response to the Applicant’s communication filed on 01/26/2022. In virtue of this communication, Claims 1-20 are currently patentable in this communication. 

Allowable Subject Matter
2.	Claims 1-20 are allowed.

3.	The following is a statement of reasons for the indication of allowable subject matter:
	Basu Mallick et al. Pub. No.: US 2016/0366175 A1 teach security key derivation using cipher key and integrity key in dual connectivity (see fig. 9 & 13-16); 
Lee et al. Pub. No.: US 2018/0124865 A1 explain security configuration in PDCP control PDU with integrity protection algorithm (see fig. 3-4 & 6-7);
Majmundar et al. Pub. No.: US 2019/0357196 A1 describe Ultra-Reliable and Low Latency Communications services in 5G NR including header compression and header decompression with integrity protection and integrity verification in PDCP layer (see fig. 4-7);and
Kim Pub. No.: US 2019/0373672 A1 teaches ciphering, deciphering, header compression and integrity verification of PDCP layer data (see fig. 1D-P).
	However, the prior art of record fails to anticipate the claim limitations or render the claimed limitations, as a whole, obvious, singly or in combination, particularly, “integrity verification for a first security key and a second security key with the header decompression in PDCP PDU” as detailed in the independent claims and in light of fig. 7-10.

Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643